RICHARD E. ZUCKERMAN
Principal Deputy Assistant Attorney General

RIKA VALDMAN
Trial Attorney, Tax Division
U.S. Department of Justice
P.O. Box 683
Washington, D.C. 20044
202-514-6056 (v)
202-307-0054 (f)
Rika.Valdman@usdoj.gov

Of Counsel:
BILLY J. WILLIAMS
United States Attorney

Attorneys for the United States of America


                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                  PORTLAND DIVISION


 UNITED STATES OF AMERICA,
                                                            Case No. 3:18-cv-00503-SI
            Plaintiff,

            v.

 SUSAN L. WOODCOCK, individually, as
 Successor Co-Trustee for the Donald A. Woodcock
 Revocable Living Trust, and as Successor Personal    ORDER OF DISMISSAL
 Representative of the Estate of Sandra S.
 Woodcock; DEBRA A. WOODCOCK,
 individually, as Successor Co-Trustee for the
 Donald A. Woodcock Revocable Living Trust, and
 as Successor Personal Representative of the Estate
 of Sandra S. Woodcock; FARRAND M.
 LIVINGSTON, Successor Co-Trustee for the
 Donald A. Woodcock Revocable Living Trust;
 CHANDLER & NEWVILLE, INC.;
 CLACKAMAS COUNTY, OR

          Defendants.
 _______________________________________

                                        1
       This matter comes before the Court on the United States of America, Susan L.

Woodcock, and Debra A. Woodcock’s (“the Parties”) Stipulation of Dismissal. The Court

considered the record herein, and for good cause shown, IT IS HEREBY ORDERED:

       1. The parties’ Stipulation of Dismissal is APPROVED;

       2. This case is hereby DISMISSED with prejudice, the parties to bear their respective

          costs, including any attorney’s fees or other expenses of this litigation.



SO ORDERED, this 29th day of November, 2018.




                                                     _/s/ Michael. H. Simon____
                                                     UNITED STATES DISTRICT JUDGE




                                         2
